Dismissed and Memorandum Opinion filed July 15, 2014




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00327-CV

                           LISA TAYLOR, Appellant
                                        V.
                     WW TRADEWINDS, LLC, Appellee

               On Appeal from County Civil Court at Law No 4
                           Harris County, Texas
                      Trial Court Cause No. 1044402

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed April 7, 2014. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On Jun 11, 2014, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                    PER CURIAM



Panel consists of Justices Christopher, Jamison and McCally.




                                        2